Citation Nr: 1827760	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  95-05 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1992 and May 1995 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In the December 1992 rating decision, the RO granted service connection for a right shoulder disability and assigned a 10 percent rating, effective February 19, 1992.  In the May 1995 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating, effective December 1993.  Thereafter, in a March 1998 rating decision, the RO increased the rating for the appellant's service-connected right shoulder disability to 20 percent disabling, effective February 19, 1992.

The increased rating claims were before the Board in September 2003 at which time they were remanded for additional evidentiary development.  Thereafter, in a January 2009 decision, the Board denied the issue of entitlement to an initial compensable rating for hypertension.  The right shoulder disability claim was again remanded.

The appellant appealed the Board's January 2009 decision denying entitlement to an initial compensable rating for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court vacated the Board's denial of entitlement to an initial compensable rating for hypertension and remanded the matter for further proceedings.

In June 2011, the Board remanded the appeal for additional evidentiary development.  At that time, the Board added the issue of entitlement to TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As detailed below, additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's June 2011 remand instructions, the Veteran was to be scheduled for a VA examination to determine the nature and severity of his right shoulder disability.

A review of the claims file shows that the Veteran was thereafter scheduled for a number of VA examinations to evaluate his right shoulder disability and his hypertension.  Notably, in December 2011, the Veteran was scheduled for examinations.  However, the examinations were cancelled because the Veteran was too ill to attend.  Additional examinations were scheduled in January 2014; however, the Veteran requested that the examinations be rescheduled due to transportation issues.  The examinations were rescheduled for a different date in January 2014.  In email correspondence dated in January 2014, it was noted that the examinations were cancelled because the Veteran's wife reported that he no longer wished to pursue the claims.  In subsequent status letters sent in January 2014, September 2015, and August 2017, the VA attempted to confirm the Veteran's desire to withdraw his appeal.  In a January 2018 statement from the Veteran's representative, it was noted that the Veteran had not responded to the VA's correspondence regarding withdrawal of the claims.  Thus, the claims were still on appeal.

As the evidence available to the Board does not indicate that the Veteran has withdrawn his appeal, the Veteran should be scheduled for VA examinations to assess the current nature and severity of his service-connected hypertension and right shoulder disability.  

The issues of entitlement to initial increased ratings for hypertension and a right shoulder disability could have an impact on the issue of entitlement to a TDIU, thus, the issues are inextricably intertwined.  Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending resolution of the claims discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's right shoulder.  In so doing, the examiner should test range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

In addition to the information requested by the standard DBQ, the examiner should providing findings for any additional limitation of motion (expressed in degrees) for the Veteran's right shoulder during a flare-up of symptoms, currently and retrospectively.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and her description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

All evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The examiner must specifically indicate if the Veteran has been prescribed medication to treat his hypertension, and if so, when such medication was prescribed. 

The examiner must provide a complete and detailed rationale for all opinions and conclusions rendered.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




